The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner’s amendment was given in a telephone interview with Mr. David Schalk on 03/02/2021.  Possible amendment was discussed in order to put the Application in a condition for allowance.  Claim 7 has been cancelled.  


The new set of claim should be appeared as bellows:



1.  (Currently Amended) A line-of-sight detection apparatus connected to a brain-wave measurement apparatus configured to measure brain waves of a user, a pupil observation apparatus [[such as a camera or an infrared sensor to observe a pupil of the user, and a display apparatus, the line-of-sight detection apparatus comprising:
a brain wave attention position identification block configured to identify, by use of measurement results by the brain-wave measurement apparatus obtained when a video having a first predetermined pattern is displayed on a screen of the display apparatus, an attention position of the user inside the screen; and
executed by the pupil observation apparatus and the identified attention position inside the screen [[executed by a brain wave attention region identification block; and

wherein, according to a predetermined timing, the brain wave attention region identification block:
determines an attention region comprising:
a first region comprising the attention position; 
	 a second region surrounding the [[first region; and
	wherein a size of the attention region is less than a size of the display; 
displays the first predetermined pattern in the first region and displays a second predetermined pattern in the second region; [[
if the second predetermined pattern is detected by the brain-wave measurement apparatus, the correlation identification block updates a location of the attention position and confirms the updated attention position by use of observation results of the pupil observation [[apparatus; and
wherein, if the second predetermined pattern is detected by the brain-wave measurement apparatus, a size of the second region is stepwise narrowed until the updated attention position is identified.

2. (Canceled) 

3. (Currently Amended) The line-of-sight detection apparatus according to claim 1, wherein
the brain wave attention region identification block identifies a region that includes an attention object assumed to be focused by the user, the region being displayed on the screen, as the attention region.

4. (Original) The line-of-sight detection apparatus according to claim 3, wherein
the attention object is an object selected by the user from among a plurality of optional objects.

5. (Original) The line-of-sight detection apparatus according to claim 3, wherein
the attention object is an object that moves inside the screen as instructed by the user.
6-7. (Canceled) 

8.  (Currently Amended) A control method of a line-of-sight detection apparatus connected to a brain-wave measurement apparatus configured to measure brain waves of a user, a pupil observation apparatus such as a camera or an infrared sensor 
identifying, by use of measurement results by the brain-wave measurement apparatus obtained when a video having a first predetermined pattern is displayed on a screen of the display apparatus, an attention position of the user inside the screen; 
identifying a correlation between a line-of-sight direction of the user executed by the pupil observation apparatus and the identified attention position inside the screen [[
according to a predetermined timing:
	determining an attention region comprising:
			a first region comprising the attention position; 
	 		a second region surrounding the first region; and
			wherein a size of the attention region is less than a size of the display; 
	displaying the first predetermined pattern in the first region;
	displaying a second predetermined pattern in the second region; and
	if the second predetermined pattern is detected by the brain-wave measurement apparatus, updating a location of the attention position; and
	confirming the updated attention position by use of observation results of the pupil observation [[apparatus; and
	wherein, if the second predetermined pattern is detected by the brain-wave measurement apparatus, a size of the second region is stepwise narrowed until the updated attention position is identified.

9.  (Currently Amended) A non-transitory computer readable medium having stored thereon a program for a computer connected to a brain-wave measurement apparatus configured to measure brain waves of a user, a pupil observation apparatus such as a camera or an infrared sensor to observe a pupil of the user, and a display apparatus, the program comprising:

by a brain wave attention position identification block, identifying, by use of measurement results by the brain-wave measurement apparatus obtained when a video having a first predetermined pattern is displayed on a screen of the display apparatus, an attention position of the user inside the screen; 
by a correlation identification block, identifying a correlation between a line-of-sight direction of the user executed by the pupil observation apparatus and a the identified attention position inside the screen 
by a brain wave attention region block, according to a predetermined timing:
determining an attention region comprising:
	a first region comprising the attention position; 
	 a second region surrounding the first region; and
	wherein a size of the attention region is less than a size of the display; 
displaying the first predetermined pattern in the first region;
displaying a second predetermined pattern in the second region; 
if the second predetermined pattern is detected by the brain-wave measurement apparatus, the correlation identification block updates a location of the attention position and confirms the updated attention position by use of observation results of the pupil observation apparatus; and
wherein, if the second predetermined pattern is detected by the brain-wave measurement apparatus, a size of the second region is stepwise narrowed until the updated attention position is identified.

Allowance

1.	Claims 1, 3-5 and 8-9 are allowed.

Regarding claim 1.

The closest art of record singly or in combination fails to teach or suggest the limitations “   a correlation identification block (54c, see Fig. 2) configured to identify a correlation between a line-of-sight direction of the user executed by the pupil observation apparatus (30, see Fig. 2) and the identified attention position inside the screen (S) executed by a brain wave attention region identification block (54b, see Fig. 2, [0032])]]; and wherein, according to a predetermined timing, the brain wave attention region identification block (54b, see Fig. 2, [0032])]] determines an attention region comprising:
a first region (H, see Fig.5) comprising the attention position; 
	 a second region (O) surrounding the first region; and
	wherein a size of the attention region is less than a size of the display; 
displays the first predetermined pattern in the first region and displays a second predetermined pattern in the second region; if the second predetermined pattern is detected by the brain-wave measurement apparatus (i.e. 40), the correlation identification block (54C) updates a location of the attention position and confirms the updated attention position by use of observation results of the pupil observation apparatus (30); and wherein, if the second predetermined pattern is detected by the brain-wave measurement apparatus, a size of the second region is stepwise narrowed until the updated attention position is identified” with all other limitations as recited in claim 1.

 
Regarding claim 8:

The closest art of record singly or in combination fails to teach or suggest the limitations “correlation between a line-of-sight direction of the user executed by the pupil observation apparatus and the identified attention position inside the screen; and according to a predetermined timing: determining an attention region comprising: 			a first region comprising the attention position; a second region surrounding the first region; and wherein a size of the attention region is less than a size of the display; 	displaying the first predetermined pattern in the first region; displaying a second predetermined pattern in the second region; and if the second predetermined pattern is detected by the brain-wave measurement apparatus, updating a location of the attention position; and 	confirming the updated attention position by use of observation results of the pupil observation apparatus; and wherein, if the second predetermined pattern is detected by the brain-wave measurement apparatus, a size of the second region is stepwise narrowed until the updated attention position is identified” with all other limitations as recited in claim 8.

Regarding claim 9:


The closest art of record singly or in combination fails to teach or suggest the limitations  correlation identification block, identifying a correlation between a line-of-sight direction of the user executed by the pupil observation apparatus and a the identified attention position inside the screen and by a brain wave attention region block, according to a predetermined timing:
determining an attention region comprising:
	a first region comprising the attention position; 
	 a second region surrounding the first region; and
	wherein a size of the attention region is less than a size of the display; 
displaying the first predetermined pattern in the first region;
displaying a second predetermined pattern in the second region; 
if the second predetermined pattern is detected by the brain-wave measurement apparatus, the correlation identification block updates a location of the attention position and confirms the updated attention position by use of observation results of the pupil observation apparatus; and
wherein, if the second predetermined pattern is detected by the brain-wave measurement apparatus, a size of the second region is stepwise narrowed until the updated attention position is identified” with all other limitations as recited in claim 9.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry

4.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

  /SHAHEDA A ABDIN/  Primary Examiner, Art Unit 2692